Citation Nr: 1015216	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  05-29 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for lumbar degenerative disc disease prior to 
November 25, 2009.

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbar degenerative disc disease from November 25, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).

The Veteran had active service from June 1942 to September 
1945.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision of the North Little Rock, Arkansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
claim remaining on appeal was Remanded in an April 2009 
decision of the Board.

The issue of entitlement to an increased rating in excess of 
20 percent for lumbar degenerative disc disease prior to 
November 25, 2009, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no medical or lay evidence that the Veteran has 
incapacitating episodes of back pain, has any neurological 
disability due to the service-connected back disability which 
may be separately evaluated, or meets any other criterion for 
an evaluation in excess of 40 percent for service-connected 
back disability, from November 25, 2009.  


CONCLUSION OF LAW

The Veteran does not meet any criterion for an evaluation in 
excess of 40 percent for service-connected lumbar 
degenerative disc disease from November 25, 2009.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5242 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an evaluation in 
excess of 40 percent for his service-connected back 
disability from the date of his most recent VA examination, 
which was conducted on November 25, 2009.  Before assessing 
the merits of the appeal, VA's duties to the claimant must be 
examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability.  VA is not required 
to advise the Veteran to submit evidence of the effect that 
such worsening or increase had on the claimant's employment 
and daily life, or to provide claimant-tailored notice of any 
applicable criteria for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result).  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009) (overruling Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  If VA does not provide pre-adjudicative notice of 
any element necessary to substantiate the claim, then the 
burden is on the claimant to show that prejudice resulted 
from a notice error, rather than on VA to rebut presumed 
prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).

In this case, following the Veteran's submission of the claim 
for an increased evaluation in November 2005, the RO issued a 
January 2006 letter which advised the Veteran generally of 
the criteria for an increased evaluation and the types of 
evidence he might submit which would be relevant to 
substantiate the claim.  In July 2006, after the Veteran 
perfected his substantive appeal earlier in June 2006, 
another letter was issued about VA's duties to assist and 
notify the Veteran.  The June 2006 letter advised the Veteran 
about the criteria governing assignment of disability 
evaluations and assignment of effective dates.  The claim was 
readjudicated in July 2006, and was again readjudicated in 
December 2009, after the Board's September 2009 Remand.  
Although the 2009 letter was not issued prior to the initial 
unfavorable rating decision, it was issued prior to the most 
recent adjudication of the claim.  

To the extent that there was any defect in the content of any 
notice to the Veteran, the Veteran has not raised any claim 
that he was prejudiced by any such defect.  There is no 
presumption that any timing or content notice resulted in 
prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 
1696, 1706 (2009).  The record establishes that the Veteran 
has had a full and fair opportunity to participate in the 
adjudication of the claims addressed in this decision.  The 
appeal may be adjudicated without further notification.  

Duty to assist

Next, VA has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting in the 
procurement of service treatment records, other official 
service department records as necessary, pertinent treatment 
records, and providing an examination, when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This claim addresses 
a disability for which service connection was granted many 
years ago, and service treatment records were obtained and 
associated with the claims file many years ago.  

During the pendency of this claim, the Veteran was been 
afforded relevant VA examination, most recently in November 
2009.  The issue addressed in this appeal includes only the 
evaluation to be assigned from November 25, 2009.  The 
Veteran has not indicated that his service-connected lumbar 
disability has increased in severity since November 2005, nor 
does the record so indicate.  

The Veteran does not contend that any other information is 
available which would assist him to substantiate his claims.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Appellate review may proceed.  

Law governing claims for increased evaluations

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  Disability evaluations are determined by 
the application of a schedule of ratings based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155.

Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  See 
38 C.F.R., Part 4.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  In determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The criteria for evaluating disability of the spine were 
revised, effective September 26, 2003.  The revised 
regulations provide a single set of criteria for rating 
conditions of the spine, the General Rating Formula for 
Disease and Injuries of the Spine (General Rating Formula).  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, DCs 5235 to 5243).  The criteria for 
evaluation of lumbosacral strain are now codified at DC 5237.  

According to the General Rating Formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees not greater than 
235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  Combined range of motion of the thoracolumbar spine 
includes the range of flexion, with normal defined as 0 
degrees to 90 degrees, extension, with normal defined as 0 
degrees to 30 degrees, lateral flexion, with normal described 
as 0 to 30 degrees to the right and 0 to 30 degrees to the 
left, and rotation, defined as 0 degrees to the 30 degrees of 
forward rotation on the right and on the left and 0 to 30 
degrees of backward rotation on the right and on the left.  
38 C.F.R. § 4.71a, Plate V.

A 20 percent evaluation is to be assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.  Any associated objective neurological 
abnormalities, including but not limited to bowel or bladder 
impairment, are to be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).

Facts and analysis

In November 2009, the Veteran, now 90 years old, manifested 
forward flexion to 40 degrees, reduced to 30 degrees on three 
repetitions of the motion.  He had extension to 20 degrees, 
with little rotation or side bending.  The examiner stated 
that there was no intervertebral disc disease syndrome and no 
radiculopathy in the upper or lower extremities.

Forward flexion to 40 degrees warrants a 20 percent 
evaluation.  However, since the Veteran's forward flexion was 
reduced to 30 degrees after only three repetitions of motion, 
the Board finds that the Veteran's range of forward flexion 
is essentially equivalent to or approximates a limitation to 
30 degrees or less.  This limitation warrants a 40 percent 
evaluation, but no higher evaluation.

An evaluation in excess of 40 is warranted for lumbar 
disability if the Veteran has ankylosis of the thoracolumbar 
spine.  The Veteran retains 30 to 40 degrees of motion in 
forward flexion, so the medical evidence establishes that he 
does not have ankylosis of the thoracolumbar spine.  

A back disability for which a diagnosis of intervertebral 
disc syndrome may be assigned may be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
(IVDS) Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  However, in this case, the examiner 
determined that the Veteran did not meet the criteria for a 
diagnosis of intervertebral disc syndrome.  Moreover, there 
is no evidence during the pendency of this appeal that any 
provider has assigned a diagnosis of IVDS, nor does the 
Veteran contend that he has IVDS.  Thus, evaluation based on 
incapacitating episodes is not applicable in this case.

In any event, the Veteran has not alleged that he has 
manifested any incapacitating episode, and has not indicated 
that a medical provider has directed him to use bedrest to 
treat symptoms of the lumbar disability.  The examiner opined 
that the Veteran's impairment due to his service-connected 
lumbar disability was manifested by essentially the same 
symptoms all the time.  Thus, there is no lay evidence of 
incapacitating episodes, and the medical evidence is against 
a finding that the Veteran has incapacitating episodes of 
back pain requiring treatment by a provider.

The Veteran does not contend that he has any neurologic 
abnormality, other than back pain.  No neurologic abnormality 
was disclosed during the November 2009 VA examination.  The 
Board is unable to find any evidence that there is 
radiculopathy or any neurologic disorder which would warrant 
a separate, compensable evaluation.  Thus, an evaluation in 
excess of 40 percent is not warranted from November 25, 2009 
on the basis of neurologic abnormality, since there is no 
medical or lay evidence to support such a finding.

The evidence does not raise any possibility that the 
industrial impairment due to the Veteran's service-connected 
back disability at issue is beyond a level consistent with 
the assigned 40 percent schedular evaluation.  In particular, 
the Veteran, who is 90 years old, has not been hospitalized 
for treatment of his back disability, has not been employed 
for many years, and has not raised any contention that his 
disability picture from November 25, 2009, is unusual.  
Therefore, the Board is not required to address whether the 
Veteran is entitled to an increased evaluation on an 
extraschedular basis during this period.  See 38 C.F.R. § 
3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

The preponderance of the evidence is against an evaluation in 
excess of 40 percent for lumbar degenerative disc disease 
from November 25, 2009.  The provisions of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable result.  The claim must be denied.


ORDER

The appeal for an evaluation in excess of 40 percent for 
lumbar degenerative disc disease from November 25, 2009, is 
denied.



REMAND

At the time of the August 2005 statement of the case, VA 
outpatient treatment records dated from June 2003 through 
June 2004 were of record.  The Board directed that the 
Veteran's current clinical records be associated with the 
claims file.  In April 2009, the Veteran submitted a 
statement indicating, "VAMC takes care of all medical issues 
for me."  This statement appears to indicate that the 
Veteran has no private medical care and that VA treatment 
records from the date of the Veteran's VA examination 
conducted in April 2005 through the date of the VA 
examination conducted in 2009 should be available.  The Board 
is unable to locate any VA treatment records during that 
period in the Veteran's claims files.  The Board is unable to 
determine when the Veteran's forward diminished from the 50 
degrees of motion present in 2005 to the 30 degrees of motion 
after three repetitions shown in the November 2009 VA 
examination.  In the absence of the evidence requested in the 
April 2009 Remand, or similar evidence which would 
substantially comply with the request for evidence, the Board 
must Remand the portion of the appeal addressing entitlement 
to an evaluation in excess of 20 percent prior to November 
25, 2009.  Stegall v. West, 11 Vet. App. 268 (1998); see Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

(As noted in the Introduction, above, this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. § 
20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should obtain the Veteran's VA 
clinical records pertaining to the spine from 
April 2005 through November 25, 2009.

2.  The RO should review the examination 
reports to determine if it is in compliance 
with this REMAND.  If deficient in any manner, 
it should be returned, along with the claims 
file, for immediate corrective action.

3.  Thereafter, the RO should readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


